Title: [From Thomas Jefferson to Benjamin Harrison, 5? June 1780]
From: Jefferson, Thomas
To: Harrison, Benjamin


  [Richmond, 5? June 1780. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), May 1780, 1827 edn., p. 35 (5 June): “The Speaker laid before the House a letter from the Governor, enclosing one from the President of Congress, together with a resolution of that body, concerning a Monsieur Legrass of Illinois, and several letters and papers on the subject thereof.” Not located, but see Pres. Huntington’s letter to TJ, 11 May 1780, which was enclosed.]
